DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/2/2022 are as follows: 
Claims 14-20 are newly added;
Claims 1-20 are pending and are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14-16 recite “tip” which is not described in the original disclosure or labeled in the original disclosure.  Accordingly, the limitation is new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US5328213, as previously cited) in view of Scott (US2019/0203976A1, as previously cited).
Re Claim 1. Barth teaches a modular exhaust (21) configured for exhausting a flue flow of a first heat exchanger (63), said modular exhaust comprising (Figures 1-3): 
(a) a cross tube (29) comprising an inlet end (33), an exit end (31) and a central axis (231), wherein said cross tube is configured for receiving the flue flow at said inlet end and channeling the flue flow to said exit end (Figures 1-3; Column 3 lines 35-43); 
 (c) a vertical tube (23) comprising a central axis (147), a top end (25) and a bottom end (27), wherein said cross tube is configured to be connected at said exit end (31) of said cross tube to a portion (81) of said vertical tube disposed between said top end and said bottom end of said vertical tube, said central axis of said cross tube is not disposed perpendicularly with respect to said central axis of said vertical tube (angle “B” in Figure 2) such that a flue flow from a second heat exchanger (45) is facilitated through said vertical tube of the first modular exhaust, reducing back pressure in the flue flow from the first heat exchanger through said cross tube (Figures 1-3; Column 3 lines 35-43 and Column 4 lines 7-49). 
Barth fails to specifically teach (b) a condensate drainage exit aperture disposed on a bottom portion of said cross tube, wherein said condensate drainage exit aperture is configured for draining condensate from the first heat exchanger, and (d) a lip disposed between said condensate drainage exit aperture and said vertical tube, and said lip is disposed at a level higher than said condensate drainage exit aperture to prevent a condensate from being drawn into the flue flow from the second heat exchanger in said vertical tube.
However, Scott teaches a condensate drainage exit aperture (411 or 414) disposed on a bottom portion of said cross tube, wherein said condensate drainage exit aperture is configured for draining condensate from the first heat exchanger (Figures 4-6; Paragraphs 43-47), (d) a lip (portion of the inclined conduit wall 408 past the aperture 411 or 414) disposed between said condensate drainage exit aperture and said vertical tube, and said lip is disposed at a level higher than said condensate drainage exit aperture to prevent a condensate from being drawn into the flue flow from the second heat exchanger in said vertical tube (Figures 4-6; Paragraphs 43-47; Additionally, since the cross tube of Barth is angled, any drainage aperture on the cross tube wall would be at a lower level than the downstream lip and exit end of the cross tube. Thus, when Scott is combined with Barth, the lip would be at a level higher than said condensate drainage exit aperture).
Therefore, in view of Scott’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a condensate drainage exit aperture to the bottom of the cross tube of Barth in order to drain condensate from the first heat exchanger.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a lip to the condensate drainage exit aperture in order to prevent condensate from flowing into the vertical tube.

Re Claim 7. Barth teaches a heating system (Figures 1-3) comprising: 
(a) a first heat exchanger (63) comprising a first modular exhaust (21) comprising a cross tube (29) and a vertical tube (23), said cross tube comprises an inlet end (33), an exit end (31) and a central axis (231), said vertical tube comprises a central axis (147), a top end (25) and a bottom end (27) and said cross tube is configured to be connected at said exit end (31) of said cross tube to a portion (81) of said vertical tube between said top end and said bottom end of said vertical tube and said central axis of said cross tube is not disposed perpendicularly with respect to said central axis of said vertical tube (angle “B” in Figure 2) (Figures 1-3; Column 3 lines 35-43 and Column 4 lines 7-49); 
(b) a second heat exchanger (45) comprising a second modular exhaust (49) comprising a vertical tube comprising a top end (top of 49) (Figure 1); and 
(c) a connecting tube (47) comprising a top end (top of 47) and a bottom end (bottom of 47), wherein said connecting tube is configured to be connected at said top end of said connecting tube to said first modular exhaust at said bottom end (27) of said vertical tube (23) of said first modular exhaust and said connecting tube is configured to be connected at said bottom end of said connecting tube to said second modular exhaust at said top end of said vertical tube of said second modular exhaust and a flue flow from said second heat exchanger is facilitated through said vertical tube of said second heat exchanger, said connecting tube and said vertical tube of said first heat exchanger, reducing back pressure to a flue flow from said first heat exchanger (Figures 1-3; Column 3 lines 35-43 and Column 4 lines 7-49). 
Barth fails to specifically teach the first modular exhaust comprises a condensate drainage exit aperture, wherein said condensate drainage exit aperture is configured for draining condensate from said first heat exchanger; and a lip, said lip is disposed at a level higher than said condensate drainage exit aperture to prevent a condensate from being drawn into the flue flow from the second heat exchanger in said vertical tube of said first heat exchanger.
However, Scott teaches a condensate drainage exit aperture (411 or 414) disposed on a bottom portion of said cross tube, wherein said condensate drainage exit aperture is configured for draining condensate from the first heat exchanger (Figures 4-6; Paragraphs 43-47); and lip (portion of the inclined conduit wall 408 past the aperture 411 or 414), said lip is disposed at a level higher than said condensate drainage exit aperture to prevent a condensate from being drawn into the flue flow from the second heat exchanger in said vertical tube of said first heat exchanger (Figures 4-6; Paragraphs 43-47; Additionally, since the cross tube of Barth is angled, any drainage aperture on the cross tube wall would be at a lower level than the downstream lip and exit end of the cross tube. Thus, when Scott is combined with Barth, the lip would be at a level higher than said condensate drainage exit aperture).
Therefore, in view of Scott’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a condensate drainage exit aperture to the bottom of the cross tube of Barth in order to drain condensate from the first heat exchanger.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a lip to the condensate drainage exit aperture in order to prevent condensate from flowing into the vertical tube.

Re Claim 16. Barth teaches a modular exhaust (21) configured for exhausting a flue flow of a first heat exchanger (63), said modular exhaust comprising (Figures 1-3): 
(a) a cross tube (29) comprising an inlet end (33), an exit end (31) and a central axis (231), wherein said cross tube is configured for receiving the flue flow at said inlet end and channeling the flue flow to said exit end (Figures 1-3; Column 3 lines 35-43); 
 (c) a vertical tube (23) comprising a central axis (147), a top end (25) and a bottom end (27), wherein said cross tube is configured to be connected at said exit end (31) of said cross tube to a portion (81) of said vertical tube disposed between said top end and said bottom end of said vertical tube, said central axis of said cross tube is not disposed perpendicularly with respect to said central axis of said vertical tube (angle “B” in Figure 2) such that a flue flow from a second heat exchanger (45) is facilitated through said vertical tube of the first modular exhaust, reducing back pressure in the flue flow from the first heat exchanger through said cross tube (Figures 1-3; Column 3 lines 35-43 and Column 4 lines 7-49). 
Barth fails to specifically teach (b) a condensate drainage exit aperture disposed on a bottom portion of said cross tube, wherein said condensate drainage exit aperture is configured for draining condensate from the first heat exchanger, and said condensate drainage exit aperture is configured to extend downwardly to a tip to which a drainage tube can be connected.
However, Scott teaches a condensate drainage exit aperture (411 or 414) disposed on a bottom portion of said cross tube, wherein said condensate drainage exit aperture is configured for draining condensate from the first heat exchanger (Figures 4-6; Paragraphs 43-47), and said condensate drainage exit aperture is configured to extend downwardly to a tip (bottom middle of 411 is a tip, lower end of 414 is a tip) to which a drainage tube can be connected. (Figures 4-6; Paragraphs 43-47; It is noted that the limitation “a drainage tube can be connected” is not being positively recited, but only requires the ability to attach a tube to the drainage exit aperture.  The apertures of Scott are capable of having tubes attached to better direct the flow of condensate).
Therefore, in view of Scott’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a condensate drainage exit aperture to the bottom of the cross tube of Barth in order to drain condensate from the first heat exchanger.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the condensate drainage exit apertures as tips in order to better direct the flow of condensate.

Re Claim 2, 9, and 17. Barth as modified by Scott teach said exit end of said cross tube is disposed at a level higher than said condensate drainage exit aperture to reduce the amount of inadvertent escape of condensate through said modular exhaust (Barth Figures 1-3; Scott Figures 4-7; Additionally, since the cross tube of Barth is angled, any drainage aperture on the cross tube wall would be at a lower level than the exit end of the cross tube). 
Re Claim 3, 8, and 18. Barth as modified by Scott teach said exit end of said cross tube is disposed at a level higher than said condensate drainage exit aperture by at least about 1/2 inch to reduce the amount of inadvertent escape of condensate through said modular exhaust (Barth Figures 1-3; Scott Figures 4-7 illustrates the exit aperture is away by a given distance. Additionally, since the cross tube of Barth is angled, any drainage aperture on the cross tube wall would be at a lower level than the exit end of the cross tube).   It would have been an obvious matter of design choice to have the exit end of said cross tube disposed at a level higher than said condensate drainage exit aperture by at least about 1/2 inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the exit end of said cross tube disposed at a level higher than said condensate drainage exit aperture by at least about 1/2 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance the variable is the height and the result is the amount of condensate that escapes the aperture.
Re Claim 4, 11, and 19. Barth teaches the cross tube (Figures 1-3) but fails to specifically teach further comprising a temperature sensor disposed within said cross tube, wherein said temperature sensor is configured for sensing the temperature of the flue flow through said cross tube. 
However, Scott teaches a temperature sensor (230) disposed within said cross tube (20), wherein said temperature sensor is configured for sensing the temperature of the flue flow through said cross tube (Figure 2; Paragraphs 34-39). 
Therefore, in view of Scott’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a temperature sensor to the cross tube of Barth in order to ensure safe operation of the combustion apparatus by monitoring the exhaust temperatures (Scott Paragraph 34, 39)
Re Claim 5, 12, and 20. Barth further teaches said cross tube and said vertical tube are disposed such that said central axis of said cross tube is disposed at an angle of from about 45 degrees to about 70 degrees with respect to said central axis of said vertical tube (Barth Figure 2, Column 4 lines 44-49 teaches an angle of 60 degrees, which is within the recited range). 
Re Claim 6 & 13. Barth as modified by Scott teach said vertical tube (23 of Barth) comprises at least one of a male portion and a female portion to facilitate connection of said vertical tube with another exhaust segment (Barth Figures 1-3 and Figures 4A-B, 5 illustrates male and female portions for connecting other exhaust segments.  Barth Figure 1 illustrates multiple segments connected together; Scott Figures 4-7). 
Re Claim 10. Barth as modified by Scott teach second modular exhaust further comprises a condensate drainage exit aperture for draining condensate from said second heat exchanger (Barth Figures 1-3; Scott Figures 4-6; Paragraphs 43-47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add additional condensate drainage exit apertures to the conduits of Barth to facilitate condensate drainage, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Re Claims 14 & 15. Barth as modified by Scott teach said condensate drainage exit aperture is configured to extend downwardly to a tip (Scott, bottom middle of 411 is a tip, lower end of 414 is a tip) to which a drainage tube can be connected (Scott Figures 4-6; Paragraphs 43-47; It is noted that the limitation “a drainage tube can be connected” is not being positively recited, but only requires the ability to attach a tube to the drainage exit aperture.  The apertures of Scott are capable of having tubes attached to better direct the flow of condensate).  

Response to Arguments
Applicant's arguments filed 1/2/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 of the reply that Scott fails to teach a lip.  The wall portion of Scott’s elbow is considered a “lip” since it is at the edge of the aperture.  Applicant further states “Therefore, a lip (30 of the present specification) is not only disposed at a level higher than the portion of the floor prior to the condensate drainage exit aperture (16 of the present specification), but the lip (30 of the present specification) also alters the profile of the portion of the floor after the condensate drainage exit aperture (16 of the present specification). In other words, the lip (30 of the present specification) provides a "step" to help capture upwardly-moving condensate.”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “floor”, lip profile, or “step”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the applicant’s arguments are not persuasive.
Applicant argues on pages 11-14 that the dependent claims are allowable for depending from the independent claims.  However, since the independent claims are rejected, the applicant’s argument is not persuasive.
Applicant argues on page 13 of the reply that Scott fails to teach a drainage tube or that the condensate drainage exit aperture extends downwardly to a tip.  It is first noted that the limitation is new matter.  Further, it is noted that the limitation “a drainage tube can be connected” is not being positively recited, but only requires the ability to attach a tube to the drainage exit aperture.  The apertures of Scott are capable of having tubes attached to better direct the flow of condensate.  Additionally, the bottom middle of 411 and the lower end of 414 are considered tips since they come to an endpoint.  Therefore, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763